As filed with the Securities and Exchange Commission on March 11, 2013 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-09114 The Needham Funds, Inc. (Exact name of registrant as specified in charter) 445 Park Avenue, New York, NY 10022-2606 (Address of principal executive offices) (Zip code) Mr. George A. Needham, 445 Park Avenue, New York, NY 10022-2606 (Name and address of agent for service) 1-800-625-7071 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2012 Date of reporting period:December 31, 2012 Item 1. Reports to Stockholders. Annual Report Needham Funds Seeking to build wealth for long-term investors. December 31, 2012 Needham Growth Fund Needham Aggressive Growth Fund Needham Small Cap Growth Fund www.needhamfunds.com 445 Park Avenue New York, New York 10022-2606 1-800-625-7071 www.needhamfunds.com Annual Report December 31, 2012 Contents Letter from the Adviser 1 Portfolio Characteristics Needham Growth Fund 5 Needham Aggressive Growth Fund 6 Needham Small Cap Growth Fund 7 Disclosure of Fund Expenses 8 Schedules of Investments Needham Growth Fund 9 Needham Aggressive Growth Fund 12 Needham Small Cap Growth Fund 15 Schedules of Securities Sold Short Needham Growth Fund 11 Needham Aggressive Growth Fund 14 Needham Small Cap Growth Fund 17 Statements of Assets and Liabilities 18 Statements of Operations 19 Statements of Changes in Net Assets 20 Financial Highlights Needham Growth Fund 21 Needham Aggressive Growth Fund 22 Needham Small Cap Growth Fund 23 Notes to Financial Statements 24 Report of Independent Registered Public Accounting Firm 30 Information about Directors and Officers 31 Supplementary Information and Privacy Policy 32 This report is authorized for distribution to prospective investors only when preceded or accompanied by a current prospectus. The prospectus contains more complete information, including investment objectives, risks, expenses and charges and should be read carefully before investing or sending any money. To obtain a prospectus or summary prospectus, please call 1-800-625-7071. Portfolios of The Needham Funds, Inc., like all mutual funds: ● Are NOT FDIC insured ● Have no bank guarantee ● May lose value The Needham Funds, Inc. are distributed by Needham & Company, LLC. Needham Funds Annual Report 2012 445 Park Avenue New York, NY 10022 (800) 625-7071 www.needhamfunds.com February 2013 Dear Shareholders, Friends of Needham and Prospective Shareholders, We are pleased to report results for the fourth quarter of 2012 and for the year 2012 for the Needham Growth Fund, Needham Aggressive Growth Fund and Needham Small Cap Growth Fund. Needham Funds’ Fourth Quarter and Full-Year 2012 Overview The equity markets and The Needham Funds provided mixed results in the fourth quarter. The Needham Growth Fund and Needham Aggressive Growth Fund were up 1.0%, while the Needham Small Cap Growth Fund was down 2.6%. The S&P 500 Total Return Index was down 0.4%, the NASDAQ Composite was down 2.5%, and the Russell 2000 Total Return Index was up 1.9%. The funds and indices were down in October as the markets suffered prior to the election. We saw mostly gains of up to 4% each month in November and December. For the year, NEEGX was up 12.9%, NEAGX was up 14.6%, and NESGX was up 8.5%. The S&P 500 was up 16.0%, the NASDAQ was up 17.8%, and the Russell 2000 was up 16.3%. 2012 started with the best first quarter since 1998 for the Dow Jones Industrial Average and the S&P 500. The second quarter brought a pullback as the economy slowed and the European debt situation deteriorated. The funds and markets appreciated in the third quarter as the Federal Reserve announced its QE-3 program and the ECB announced its commitment to ‘‘do whatever it takes to preserve the Euro.’’ Patience Rewarded in 2012 Our winners across the three funds for 2012 and for the fourth quarter included a number of long-term holdings such as Seagate Technology (STX), Akamai Technologies (AKAM), Gilead Sciences (GILD), CarMax (KMX), Express Scripts (ESRX), Varian Medical (VAR) and Thermo Fisher Scientific (TMO). Additionally, some of our top contributors were small caps. We’d like to highlight two of them. PDF Solutions (PDFS, +97.7% in 2012) was a major contributor across all three funds. For the quarter ending June 30, PDF announced $8.7 million of gain-share revenue, up from $3-4 million per quarter in 2011. This higher level of revenue was a result of major customers manufacturing more semiconductors using processes that PDF developed. NESGX began purchasing the stock in 2008, when the company’s market capitalization was under $50 million, and NEEGX and NEAGX began buying PDFS in 2010, when its market capitalization was still below $150 million. PDF Solutions’ market capitalization is currently over $400 million. It is still followed by just one sell-side analyst. Our patience was rewarded. SoundBite Communications (SDBT, +50.7% in 2012) was another top contributor in the fourth quarter and 2012. It is a micro-cap, special situation stock that we’ve known since 2007, and it has been in the portfolios since 2008. SoundBite provides hosted customer communications services, primarily automated calling and texting. Its customers include leading financial institutions, consumer packaged goods companies like Proctor & Gamble and retailers such as Lane Bryant. Jim Milton has been CEO for three years. He has positioned the company in the marketing space, achieved profitability and is seeing strong organic growth from its interactive mobile marketing offering. We note that Mr. Milton has had great success running larger companies. He sold his previous company, Intervoice, which had revenues over $200 million, to Convergys for $335 million in 2008. SoundBite is valued at just 0.6x enterprise value to run-rate revenues and has a $50 million market capitalization. In September, SoundBite received its first analyst coverage in years. Again, this is a company where our patience was rewarded. 1 Needham Funds Opportunity in 2013 We believe there are significant opportunities in underfollowed and undiscovered small-cap stocks. As the small-capitalization asset class continues to be exited by investors, we are finding great value opportunities for the patient investor. Trading volumes in many of our holdings are low, therefore significant trading discipline is required. Morningstar’s website shows valuation and growth metrics comparing our portfolios with the S&P. Our portfolio stocks have superior historical earnings growth, sales growth, cash flow growth and book value growth. They are valued at a discount on forward-looking price-to-book, price-to-sales and price-to-cash flow. Our stocks trade at a premium price-to-forward-looking earnings ratio. We believe that all of these valuation parameters should be considered when purchasing growth equities. A few of our companies suffered in 2012; however, we believe they are well positioned for 2013. These companies include Super Micro Computer (SMCI), FormFactor (FORM), Brightcove (BCOV), TTM Technologies (TTMI) and UltraClean Holdings (UCTT). These companies are each bringing new products or services to market. Patience has been required of these investments. However, when small-cap stocks turn up, the turn can be quick. In hopes of dampening the volatility in these small-cap stocks, we increased the large-cap holdings in the Needham Growth Fund and Needham Aggressive Growth Fund during 2012. Our largest detractor across the three funds for 2012 was Super Micro Computer (SMCI, -34.9% in 2012). Super Micro supplies high-performance, lower priced servers and storage systems to the enterprise market. Super Micro announced disappointing earnings for the June quarter due to weak enterprise spending, and depressed margins due to ramifications from the hard disk drive shortage. On October 9, Super Micro announced that for the third-consecutive quarter, it suffered from declining gross margins of 13%. We believe 2012 represented a trough in gross margins for Super Micro, as it began shipping its higher-priced drive inventory. Gross margin troughs have marked lows in Super Micro’s stock in the past. On January 23, Super Micro announced fourth quarter results with gross margins of 13.8% and the stock rose 18.6% on that news. We believe that Super Micro is well positioned for margin improvement as enterprise spending recovers and the company increases utilization of its Taiwan manufacturing facility. Sometimes, our small-cap positions don’t work and we exit or reduce our positions. Mercury Systems (MRCY, -30.8% in 2012) was also a large detractor across the three funds in 2012. Mercury suffered due to the depressed defense spending environment. We also believe Mercury overpaid for its acquisition of Micronetics and thus we reduced our positions. Needham Growth Fund The Needham Growth Fund was up 1.0% for the fourth quarter and 12.8% for 2012. The top contributor, by far, in the fourth quarter was used car retailer CarMax (KMX, +32.7% in 4Q12), which finished the year as the third largest position in the fund. CarMax has been in the fund since 2007. In late December 2012, the company reported same-store sales of +12%. CarMax has just 119 stores and a nationwide opportunity—it should be able to grow to be a much larger company. The top detractor in the fourth quarter was our largest position at 10.3% of net assets, Express Scripts (ESRX, -13.8% in 4Q12). After its October quarterly conference call, ESRX fell as it announced that due to the economy, it was not confident of the growth in 2013. Despite the fourth quarter, Express was one of the top contributors for the year. The fund has owned Express Scripts since 2006 and it’s been a ten-bagger stock. For 2012, the largest contributor was hard-disk drive manufacturer Seagate Technology. During the fourth quarter, we reduced our position in Seagate from 3.9% to 1.9% over concern about the future of the PC market and as STX achieved our price target. 2 Annual Report 2012 Some of the small-cap positions were primary detractors, including Super Micro Computer, Electro Scientific Industries (ESIO), and QuinStreet (QNST). We remain optimistic about these stocks, although they certainly tested our patience in 2012. Needham Aggressive Growth Fund The Needham Aggressive Growth Fund was up 1.0% in the fourth quarter and 14.6% for 2012. In the fourth quarter, SoundBite Communications was the top contributor and the fund added to its position during the quarter. Due to appreciation and additional purchases, SoundBite ended December as a top 10 position at 3.1% of net assets, up from 1.1% on September 30. The top detractor during the fourth quarter was Apple (AAPL). We note that Apple has been in the Needham Aggressive Growth Fund since 2006, and it was up over 32% for 2012. Other detractors in the fourth quarter were Entropic Communications (ENTR) and FormFactor—both are examples of positions requiring patience. Needham Small Cap Growth Fund The Needham Small Cap Growth Fund was down 2.6% in the fourth quarter and was up 8.5% for 2012. The fund carried defensive cash and short positions and ended the year with 12.9% cash and 7.8% short, changed from 8.4% cash and 15.1% short at the beginning of the quarter. The major contributor for the quarter was AVG Technologies N.V. (AVG, +64.9% in 4Q12), which had been a detractor in the previous quarters. AVG finally renewed its agreement with Google, which had been an overhang on the stock. The new agreement allows AVG to expand its relationship with other Internet search vendors, which it previously had not been able to do. AVG is an example of patience rewarded and we will monitor their ability to achieve the expected growth rates post contract signing. For the year, the major contributors were Seagate Technology, American Eagle Outfitters (AEO), and PDF Solutions. The fund exited these positions during the quarter as price targets were achieved. The largest detractor during the fourth quarter was MaxLinear (MXL, -25.0%). The company warned of an inventory correction in the first quarter of 2013; however, the primary opportunity is its sales into the rapidly growing satellite television market. We are encouraged by the increased discussion of the home gateways and the requirement for an increase in the number of tuners required in televisions and digital video recorders. MaxLinear is a clear example of a story that requires patience but has many great fundamental opportunities ahead. Overall in 2012, MaxLinear was a leading contributor, up 49.4% in the third quarter. Other fourth quarter detractors included QuinStreet, FormFactor and Super Micro Computer. Consistent with our strategy of patience with these small-cap holdings, we look for positive results in 2013. In 2012, Super Micro, Allscripts Healthcare Solutions (MDRX) and QuinStreet were the major detractors. 2012 was a year of investment in growth and restructuring for many of our small-cap technology holdings. With a slow growth macroeconomic backdrop and volatile news coming out of Europe and Washington, D.C., our company stock prices struggled throughout the year. Although we would have liked to see better stock performance in 2012, we remain confident that the management teams of our portfolio holdings have their businesses on the right path for 2013 and beyond—most have now better positioned their fundamental growth stories and financial health. Market Commentary As we have said for many quarters, much of today’s equity movements continue to be a result of the market’s liquidity programs from the U.S. Federal Reserve and its international counterparts. 3 Needham Funds Following in the ways of the July statement from Prime Minister Draghi of the European Central Bank, in November, Japan’s Prime Minister Shinzo Abe called for both “unlimited easing” to attain 2-3% inflation and for direct purchases of government bonds by the Bank of Japan. On January 22, the Bank of Japan voted for a 2% inflation target and $145 billion per month of securities purchasing to begin in January 2014. Prime Minister Abe will use political pressure to move that date forward. After its meeting on December 11-12, the U.S. Federal Reserve announced that beginning January 2013, the Open Market Trading Desk is directed to purchase longer-term Treasury securities at a pace of about $45 billion per month. The Desk is also authorized to continue purchasing agency mortgage-backed securities at a pace of about $40 billion per month, until unemployment drops to normal ranges. The monetary authorities believe that these programs will provide economic stimulus. They also hope to weaken their currencies to promote economic activity. However, as the new year-end tax law brings higher taxes for 2013, we expect GDP growth to be moderate. We believe that equity prices will benefit from the continued liquidity. Small and mid-cap stocks continue to see extremely low trading volumes, even after the summer slowdown. Domestic equity mutual funds have been under siege with significant daily outflows, with perhaps temporary reprieve in January, that are being reallocated into other investment classes such as fixed income. While we, as long-term investors, do not enjoy the current market volatility and thin trading environment, we also believe that incredible investing opportunities are being created when investor outflows are greatest. We see many great companies trading at book value or lower and whose stock prices are caught in the outflow of capital from the equity markets. Many companies have hit air pockets as inventory builds have stalled ahead of the uncertainties. Our long-term investment themes remain in place, and we expect the slowdowns to be temporary. As we have previously written, in an era of managed, low interest rates, we believe that growth equities have a role to play in a portfolio. Growth companies are managed by smart entrepreneurs always looking for ways to improve earnings and cash generation. Bonds are at an all-time low yield and are subject to the risk of higher interest rates. We continue to find and own stocks within our growth universes that are attractively valued and should benefit us in 2013. The Growth Factor We have been writing periodic investment commentary, The Growth Factor, which can be found at www.needhamfunds.com. So far in 2013, we have issued the fourth and fifth installments of The Growth Factor. The Growth Factor Vol. 4 was a review of Peter Lynch’s One Up on Wall Street and reviews our belief that individual investing and finding “ten-bagger stocks” is just as possible today as it was in 1990. The Growth Factor Vol. 5 was our preview of the 15th Annual Needham Growth Conference. At the Needham Growth Conference, our team had over 100 meetings with companies in the portfolios, prospective investments and companies that supply to or compete with our companies. The Growth Factor Vol. 6 will discuss our view of dividends and how they contribute to the Needham Funds. If you would like to receive The Growth Factor via email, please visit www.needhamfunds.com to sign up. Closing We remain positive on our strategy of investing in companies that we know well and that we believe are positioned with secular growth drivers. We welcome our new investors and thank all of our investors for their continued support. If you have any questions, thoughts or concerns, please contact us at (800) 625-7071 or send us an email at cretzler@needhamco.com or jbarr@needhamco.com. For information about the funds, please visit our website at www.needhamfunds.com. Sincerely, Chris Retzler John O. Barr Portfolio Manager Portfolio Manager 4 Annual Report 2012 NEEDHAM GROWTH FUND TICKER: NEEGX Comparative Performance Statistics as of December 31, 2012 (Unaudited) 6 Months(7) 1 Year 3 Years(8) 5 Years(8) 10 Years(8) Since Inception(8)(12) Gross Expense Ratio(14) Needham Growth Fund(1) % % %(9) %(10) %(11) %(13) % S&P 500 Index(2)(3) % NASDAQ Composite Index(2)(4) % S&P 400 MidCap Index(2)(5) % Russell 2000 Index(2)(6) % Past performance does not guarantee future results. The performance data quoted represents past performance, and current returns may be lower or higher. The investment return and net asset value will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. To obtain performance information current to the most recent month-end, please call 1-800-625-7071. The returns shown in the above table and accompanying footnotes are net of expenses. The table above does not reflect the deduction of taxes that a shareholder would have paid on Fund distributions or on the redemption of Fund shares. 1. Investment results calculated after reinvestment of dividends. 2. It is not possible to invest directly in an index. The performance of the index does not include the deduction of expenses associated with a mutual fund, such as investment management fees. 3. The S&P 500 Index is a broad unmanaged measure of the U.S. stock market. 4. The NASDAQ Composite Index is a broad-based capitalization-weighted index of all NASDAQ Global Market and Small Cap stocks. 5. The S&P 400 MidCap Index is a broad unmanaged measure of the U.S. stock market. 6. The Russell 2000 Index is a broad unmanaged index composed of the smallest 2,000 companies in the Russell 3000 Index. 7. Not annualized. 8. Compound annual growth rate (annualized return). Assumes all dividends were reinvested in shares of the Fund. 9. Cumulative return for the three year period was 31.98%, assuming all dividends were reinvested in shares of the Fund. Cumulative return for the five year period was 15.51%, assuming all dividends were reinvested in shares of the Fund. Cumulative return for the ten year period was 151.87%, assuming all dividends were reinvested in shares of the Fund. The inception date of the Fund was 1/1/96. Cumulative return since inception was 721.39%, assuming all dividends were reinvested in shares of the Fund. Gross expense ratio is from the Fund’s prospectus dated May 1, 2012. Additional information pertaining to the Fund’s expense ratios as of December 31, 2012 can be found in the financial highlights. Since January 1, 2009, the investment performance reflects contractually agreed upon fee waivers which expire at the close of business on May 1, 2013. Without these fee waivers, the performance would have been lower. Excluding the indirect costs of investing in acquired funds, total net fund operating expenses would be 1.81%. Top Ten Holdings* (as a % of total investments, as of December 31, 2012) Sector Weightings* (as a % of total investments, as of December 31, 2012) Security % of Total Investments† Sector Long(1) (Short)(1) Total(1)(2) 1) Express Scripts Holding Co. ESRX % Consumer Discretionary % — % 2) Thermo Fisher Scientific, Inc. TMO % Energy % — % 3) CarMax, Inc. KMX % Exchange Traded Funds — )% )% 4) Gilead Sciences, Inc. GILD % Financials % — % 5) ViaSat, Inc. VSAT % Health Care % — % 6) PDF Solutions, Inc. PDFS % Industrials % )% % 7) Becton Dickinson and Co. BDX % Information Technology % )% % 8) Entropic Communications, Inc. ENTR % Materials % — % 9) Super Micro Computer, Inc. SMCI % Cash % — % Emulex Corp. ELX % * Current portfolio holdings may not be indicative of future portfolio holdings. Top Ten Holdings 48.55% of Total Investments† Percentage of total investments includes all stocks, plus cash minus all short positions. * Current portfolio holdings may not be indicative of future portfolio holdings. Total represents the difference between the long exposure and the short exposure, which produces the net exposure. † Percentage of total investments less cash. Comparison of Change in Value of a $10,000 Investment Past performance does not guarantee future results. The performance data quoted represents past performance, and current returns may be lower or higher. The investment return and net asset value will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. To obtain performance information current to the most recent month-end, please call 1-800-625-7071. The graph above does not reflect the deduction of taxes that a shareholder would have paid on Fund distributions or on the redemption of Fund shares. Since inception, the Fund’s adviser has absorbed certain expenses of the Fund, without which returns would have been lower. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. 5 Needham Funds NEEDHAM AGGRESSIVE GROWTH FUND TICKER: NEAGX Comparative Performance Statistics as of December 31, 2012 (Unaudited) 6 Months(6) 1 Year 3 Years(7) 5 Years(7) 10 Years(7) Since Inception(7)(11) Gross Expense Ratio(13) Needham Aggressive Growth Fund(1) % % %(8) %(9) %(10) %(12) % S&P 500 Index(2)(3) % NASDAQ Composite Index(2)(4) % Russell 2000 Index (2)(5) % Past performance does not guarantee future results. The performance data quoted represents past performance, and current returns may be lower or higher. The investment return and net asset value will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. To obtain performance information current to the most recent month-end, please call 1-800-625-7071. The returns shown in the above table and accompanying footnotes are net of expenses. The table above does not reflect the deduction of taxes that a shareholder would have paid on Fund distributions or on the redemption of Fund shares. 1. Investment results calculated after reinvestment of dividends. 2. It is not possible to invest directly in an index. The performance of the index does not include the deduction of expenses associated with a mutual fund, such as investment management fees. 3. The S&P 500 Index is a broad unmanaged measure of the U.S. stock market. 4. The NASDAQ Composite Index is a broad-based capitalization-weighted index of all NASDAQ Global Market and Small Cap stocks. 5. The Russell 2000 Index is a broad unmanaged index composed of the smallest 2,000 companies in the Russell 3000 Index. 6. Not annualized. 7. Compound annual growth rate (annualized return). Assumes all dividends were reinvested in shares of the Fund. 8. Cumulative return for the three year period was 37.78%, assuming all dividends were reinvested in shares of the Fund. 9. Cumulative return for the five year period was 30.85%, assuming all dividends were reinvested in shares of the Fund. Cumulative return for the ten year period was 163.18%, assuming all dividends were reinvested in shares of the Fund. The inception date of the Fund was 9/4/2001. Cumulative return since inception was 144.87% assuming all dividends were reinvested in shares of the Fund. Gross expense ratio is from the Fund’s prospectus dated May 1, 2012. Additional information pertaining to the Fund’s expense ratios as of December 31, 2012 can be found in the financial highlights. Since inception, the investment performance reflects contractually agreed upon fee waivers which expire at the close of business on May 1, 2013. Without these fee waivers, the performance would have been lower. Excluding the indirect costs of investing in acquired funds, total net fund operating expenses would be 1.83%. Top Ten Holdings* (as a % of total investments, as of December 31, 2012) Sector Weightings* (as a % of total investments, as of December 31, 2012) Security % of Total Investments† Sector Long(1) (Short)(1) Total(1)(2) 1) Akamai Technologies, Inc. AKAM % Consumer Discretionary % )% % 2) PDF Solutions, Inc. PDFS % Consumer Staples % — % 3) Entropic Communications, Inc. ENTR % Energy % — % 4) Gilead Sciences, Inc. GILD % Exchange Traded Funds — )% )% 5) Apple, Inc. AAPL % Financials % — % 6) Financial Engines, Inc. FNGN % Health Care % )% % 7) Soundbite Communications, Inc. SDBT % Industrials % )% % 8) Jabil Circuit, Inc. JBL % Information Technology % )% % 9) Anaren, Inc. ANEN % Materials % )% % Entegris, Inc. ENTG % Cash % — % Top Ten Holdings 51.33% of Total Investments† * Current portfolio holdings may not be indicative of future portfolio holdings. * Current portfolio holdings may not be indicative of future portfolio holdings. Percentage of total investments includes all stocks, plus cash minus all short positions. † Percentage of total investments less cash. Total represents the difference between the long exposure and the short exposure, which produces the net exposure. Comparison of Change in Value of a $10,000 Investment Past performance does not guarantee future results. The performance data quoted represents past performance, and current returns may be lower or higher. The investment return and net asset value will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. To obtain performance information current to the most recent month-end, please call 1-800-625-7071. The graph above does not reflect the deduction of taxes that a shareholder would have paid on Fund distributions or on the redemption of Fund shares. Since inception, the Fund’s adviser has absorbed certain expenses of the Fund, without which returns would have been lower. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. 6 Annual Report 2012 NEEDHAM SMALL CAP GROWTH FUND TICKER: NESGX Comparative Performance Statistics as of December 31, 2012 (Unaudited) 6 Months(6) 1 Year 3 Years(7) 5 Years(7) 10 Years(7) Since Inception(7)(11) Gross Expense Ratio(13) Needham Small Cap Growth Fund(1) -2.40 % % %(8) %(9) %(10) %(12) % S&P 500 Index(2)(3) % NASDAQ Composite Index(2)(4) % Russell 2000 Index(2)(5) % Past performance does not guarantee future results. The performance data quoted represents past performance, and current returns may be lower or higher. The investment return and net asset value will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. To obtain performance information current to the most recent month-end, please call 1-800-625-7071. The returns shown in the above table and accompanying footnotes are net of expenses. The table above does not reflect the deduction of taxes that a shareholder would have paid on Fund distributions or on the redemption of Fund shares. 1. Investment results calculated after reinvestment of dividends. 2. It is not possible to invest directly in an index. The performance of the index does not include the deduction of expenses associated with a mutual fund, such as investment management fees. 3. The S&P 500 Index is a broad unmanaged measure of the U.S. stock market. 4. The NASDAQ Composite Index is a broad-based capitalization-weighted index of all NASDAQ Global Market and Small Cap stocks. 5. The Russell 2000 Index is a broad unmanaged index composed of the smallest 2,000 companies in the Russell 3000 Index. 6. Not annualized. 7. Compound annual growth rate (annualized return). Assumes all dividends were reinvested in shares of the Fund. 8. Cumulative return for the three year period was 24.65%, assuming all dividends were reinvested in shares of the Fund. 9. Cumulative return for the five year period was 34.76%, assuming all dividends were reinvested in shares of the Fund. Cumulative return for the ten year period was 161.70%, assuming all dividends were reinvested in shares of the Fund. The inception date of the Fund was 5/22/02. Cumulative return since inception was 171.64%, assuming all dividends were reinvested in shares of the Fund. Gross expense ratio is from the Fund’s prospectus dated May 1, 2012. Additional information pertaining to the Fund’s expense ratios as of December 31, 2012 can be found in the financial highlights. Since inception, the investment performance reflects contractually agreed upon fee waivers which expire at the close of business on May 1, 2013. Without these fee waivers, the performance would have been lower. Excluding the indirect costs of investing in acquired funds, total net fund operating expenses would be 1.84%. Top Ten Holdings* (as a % of total investments, as of December 31, 2012) Sector Weightings* (as a % of total investments, as of December 31, 2012) Security % of Total Investments† Sector Long(1) (Short)(1) Total(1)(2) 1) Emulex Corp. ELX % Consumer Discretionary % — % 2) TTM Technologies, Inc. TTMI % Energy % — % 3) Super Micro Computer, Inc. SMCI % Exchange Traded Funds — ) )% 4) Anaren, Inc. ANEN % Financials % — % 5) FormFactor, Inc. FORM % Health Care % ) % 6) Entropic Communications, Inc. ENTR % Industrials % ) % 7) Electro Scientific Industries, Inc. ESIO % Information Technology % ) % 8) Aeropostale, Inc. ARO % Materials % — % 9) Ultra Clean Holdings UCTT % Cash % — % Vishay Intertechnology, Inc. VSH % * Current portfolio holdings may not be indicative of future portfolio holdings. Top Ten Holdings 52.81% of Total Investments† Percentage of total investments includes all stocks, plus cash minus all short positions. * Current portfolio holdings may not be indicative of future portfolio holdings. Total represents the difference between the long exposure and the short exposure, which produces the net exposure. † Percentage of total investments less cash. Comparison of Change in Value of a $10,000 Investment Past performance does not guarantee future results. The performance data quoted represents past performance, and current returns may be lower or higher. The investment return and net asset value will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. To obtain performance information current to the most recent month-end, please call 1-800-625-7071. The graph above does not reflect the deduction of taxes that a shareholder would have paid on Fund distributions or on the redemption of Fund shares. Since inception, the Fund’s adviser has absorbed certain expenses of the Fund, without which returns would have been lower. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. 7 Needham Funds Disclosure of Fund Expenses (Unaudited) The following expense table is shown so that you can understand the impact of fees on your investment. All mutual funds have operating expenses. As a shareholder of the Fund, you incur transactional costs, including redemption fees and exchange fees, and ongoing costs, which include costs for portfolio management, administrative services, and shareholder reports, among others. A Fund’s expenses are expressed as a percentage of its average net assets. This figure is known as the expense ratio. The following examples are intended to help you understand the ongoing costs (in dollars) of investing in each fund and to compare these costs with those of other mutual funds. The examples are based on an investment of $1,000 made at the beginning of the period shown and held for the entire period. The expense example table below illustrates your fund’s cost in two ways: ● Actual Expenses. This section helps you to estimate the actual expenses after fee waivers that you paid over the period. The ‘‘Ending Account Value’’ shown is derived from the Fund’s actual return, and ‘‘Expenses Paid During Period’’ shows the dollar amount that would have been paid by an investor who started with $1,000 in the Fund. You may use the information here, together with the amount you invested, to estimate the expenses that you paid over the period. To do so, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number given for your fund under the heading entitled ‘‘Expenses Paid During Period’’. ● Hypothetical Expenses on a 5% Return. This section is intended to help you compare your Fund’s costs with those of other mutual funds. It assumes that the Fund had a return of 5% before expenses during the period shown, but that the expense ratio is unchanged. In this case, because the return used is not the Fund’s actual return, the results do not apply to your investment. The example is useful in making comparisons because the Securities and Exchange Commission requires all mutual funds to calculate expenses based on a 5% return. You can assess your Fund’s cost by comparing this hypothetical example with the hypothetical examples that appear in shareholders reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as redemption fees or exchange fees. Therefore, the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. For the Period July 1, 2012 to December 31, 2012 Expense Example Table Beginning Account Value 7/1/12 Ending Account Value 12/31/12 Expenses Paid During Period* 7/1/12 – 12/31/12 Expense Ratio During Period* 7/1/12– 12/31/12 Needham Growth Fund Actual Expenses $ $ $ 1.99 % Hypothetical Example for Comparison Purposes (5% return before expenses) $ $ $ 1.99 % Needham Aggressive Growth Fund Actual Expenses $ $ $ 2.07 % Hypothetical Example for Comparison Purposes (5% return before expenses) $ $ $ 2.07 % Needham Small Cap Growth Fund Actual Expenses $ $ $ 2.10 % Hypothetical Example for Comparison Purposes (5% return before expenses) $ $ $ 2.10 % *Expenses are equal to the average account value times the Fund’s annualized expense ratio multiplied by the number of days in the most recent fiscal half-year divided by the number of days in the fiscal year. 8 Annual Report 2012 Needham Growth Fund Schedule of Investments December 31, 2012 Shares Fair Value Common Stocks (92.3%) Aerospace & Defense (1.9%) Honeywell International, Inc. $ Sypris Solutions, Inc. Biotechnology (4.5%) Gilead Sciences, Inc.* Capital Markets (2.8%) Financial Engines, Inc.* Oaktree Capital Group LLC Communications Equipment (9.5%) Anaren, Inc.* Emulex Corp.* Finisar Corp.* QUALCOMM, Inc. ViaSat, Inc.* Computers & Peripherals (6.1%) Electronics for Imaging, Inc.* Seagate Technology PLC Super Micro Computer, Inc.* Electrical Equipment (1.4%) II-VI, Inc.* Electronic Equipment, Instruments & Components (8.5%) Corning, Inc. Electro Scientific Industries, Inc. Jabil Circuit, Inc.† Newport Corp.* Vishay Intertechnology, Inc.* Energy Equipment & Services (1.4%) Halliburton Co. National Oilwell Varco, Inc. Schlumberger Ltd. Health Care Equipment & Supplies (7.5%) Becton Dickinson and Co. CONMED Corp. Covidien PLC Varian Medical Systems, Inc.* Health Care Providers & Services (9.5%) Express Scripts Holding Co.*† Internet Software & Services (3.8%) Akamai Technologies, Inc.* Brightcove, Inc.* QuinStreet, Inc.* Soundbite Communications, Inc.* Life Sciences Tools & Services (6.5%) Thermo Fisher Scientific, Inc.† Media (2.0%) Comcast Corp. Metals & Mining (0.4%) Walter Energy, Inc. Oil, Gas & Consumable Fuels (2.3%) Hess Corp. Professional Services (0.6%) WageWorks, Inc.* Semiconductors & Semiconductor Equipment (15.3%) Brooks Automation, Inc. Entegris, Inc.* Entropic Communications, Inc.* FormFactor, Inc.* MKS Instruments, Inc. Nova Measuring Instruments Ltd.* PDF Solutions, Inc.* TriQuint Semiconductor, Inc.* Ultra Clean Holdings* Software (1.9%) AVG Technologies NV* Specialty Retail (6.5%) CarMax, Inc.* Dick’s Sporting Goods, Inc.† Tiffany & Co. Total Common Stocks (Cost $70,530,849) See accompanying notes to financial statements. 9 Needham Funds Needham Growth Fund Schedule of Investments (Continued) December 31, 2012 Shares Fair Value Short-Term Investment (9.1%) Money Market Fund (9.1%) Dreyfus Treasury Prime Cash Management 0.00% (a) (Cost $10,361,879) $ Total Investments (101.4%) (Cost $80,892,728) Total Securities Sold Short (-6.8%) (Proceeds $6,822,850) ) Other Assets in Excess of Liabilities (5.4%) Net Assets (100.0%) $ * Non-income producing security. (a) Rate shown is the seven day yield as of December 31, 2012 and is less than 0.01%. † Security position is either entirely or partially held in a segregated account as collateral for securities sold short, aggregating a total market value of $4,623,400. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor’s Financial Services LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. See accompanying notes to financial statements. 10 Annual Report 2012 Needham Growth Fund Schedule of Securities Sold Short December 31, 2012 Shares Fair Value Securities Sold Short (-5.2%) Airlines (-0.3%) Allegiant Travel Co.* $ Health Care Technology (0.0%) Medidata Solutions, Inc.* Internet Software & Services (-0.4%) SPS Commerce, Inc.* Semiconductors & Semiconductor Equipment (-2.8%) Advanced Energy Industries, Inc.* EZchip Semiconductor Ltd.* Hittite Microwave Corp.* Microsemi Corp.* Rudolph Technologies, Inc.* Software (-1.6%) ANSYS, Inc.* Total Securities Sold Short (Proceeds $5,106,270) Exchange Traded Funds Sold Short (-1.6%) iShares Russell 2000 Growth Index Fund iShares Russell 2000 Index Fund iShares Russell 2000 Value Index Fund Total Exchange Traded Funds Sold Short (Proceeds $1,716,580) Total Securities & Exchange Traded Funds Sold Short (Proceeds $6,822,850) Total Securities & Exchange Traded Funds Sold Short (-6.8%) ) Total Investments (Cost $80,892,728) (101.4%) Other Assets in Excess of Liabilities (5.4%) Net Assets (100.0%) $ * Non-income producing security. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor’s Financial Services LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. See accompanying notes to financial statements. 11 Needham Funds Needham Aggressive Growth Fund Schedule of Investments December 31, 2012 Shares Fair Value Common Stocks (98.5%) Aerospace & Defense (1.4%) Precision Castparts Corp.† $ Biotechnology (5.5%) Gilead Sciences, Inc.* Capital Markets (3.1%) Financial Engines, Inc.* Chemicals (0.5%) AZ Electronic Materials SA Communications Equipment (7.4%) Anaren, Inc.* Emulex Corp.* Finisar Corp.* ViaSat, Inc.* Computers & Peripherals (8.8%) Apple, Inc.*† Electronics for Imaging, Inc.* Seagate Technology PLC Super Micro Computer, Inc.* Electrical Equipment (0.3%) II-VI, Inc.* Electronic Equipment, Instruments & Components (11.0%) Corning, Inc. Electro Scientific Industries, Inc. FEI Co. IPG Photonics Corp.* Jabil Circuit, Inc.† Multi-Fineline Electronix, Inc.* Newport Corp.* TTM Technologies, Inc.* Energy Equipment & Services (0.4%) Halliburton Co. National Oilwell Varco, Inc. Health Care Equipment & Supplies (3.1%) Becton Dickinson and Co. LeMaitre Vascular, Inc. Varian Medical Systems, Inc.* Volcano Corp.* Health Care Providers & Services (1.4%) Express Scripts Holding Co.*† Health Care Technology (0.6%) Omnicell, Inc.* Household Products (0.1%) Oil-Dri Corp. of America Internet Software & Services (20.2%) Akamai Technologies, Inc.*† Brightcove, Inc.* Carbonite, Inc.* Constant Contact, Inc.* E2open, Inc.* Equinix, Inc.* Reis, Inc.* Responsys, Inc.* Soundbite Communications, Inc.* Machinery (0.2%) Edwards Group Ltd. - ADR* Oil, Gas & Consumable Fuels (3.1%) Hess Corp. Suncor Energy, Inc.† Professional Services (0.9%) WageWorks, Inc.* Semiconductors & Semiconductor Equipment (25.7%) ATMI, Inc.* Entegris, Inc.* Entropic Communications, Inc.* FormFactor, Inc.* MKS Instruments, Inc. Nanometrics, Inc.* Nova Measuring Instruments Ltd.* PDF Solutions, Inc.* Photronics, Inc.* TriQuint Semiconductor, Inc.* Ultra Clean Holdings* Software (1.9%) AVG Technologies NV* Bottomline Technologies, Inc.* See accompanying notes to financial statements. 12 Annual Report 2012 Needham Aggressive Growth Fund Schedule of Investments (Continued) December 31, 2012 Shares Fair Value Common Stocks - Continued Exa Corp.* $ Specialty Retail (2.9%) Aeropostale, Inc.* CarMax, Inc.* Dick’s Sporting Goods, Inc. Total Common Stocks (Cost $50,707,559) Short-Term Investment (1.5%) Money Market Fund (1.5%) Dreyfus Treasury Prime Cash Management 0.00% (a) (Cost $985,630) Total Investments (100.0%) (Cost $51,693,189) Total Securities Sold Short (-5.6%) (Proceeds $3,297,895) ) Other Assets in Excess of Liabilities (5.6%) Net Assets (100.0%) $ * Non-income producing security. (a) Rate shown is the seven day yield as of December 31, 2012 and is less than 0.01%. † Security position is either entirely or partially held in a segregated account as collateral for securities sold short, aggregating a total Security position is either entirely or partially held in a segregated account as collateral for securities sold short, aggregating a total market value of $3,767,838. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor’s Financial Services LLC (‘‘S&P’’). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. See accompanying notes to financial statements. 13 Needham Funds Needham Aggressive Growth Fund Schedule of Securities Sold Short December 31, 2012 Shares Fair Value Securities Sold Short (-5.1%) Airlines (-0.6%) Allegiant Travel Co.* $ Chemicals (-0.2%) Zoltek Cos., Inc.* Electronic Equipment, Instruments & Components (-0.1%) Maxwell Technologies, Inc.* Health Care Technology (0.0%) Medidata Solutions, Inc.* Internet & Catalog Retail (-0.2%) HomeAway, Inc.* Internet Software & Services (-0.4%) SPS Commerce, Inc.* Semiconductors & Semiconductor Equipment (-1.8%) Advanced Energy Industries, Inc.* Hittite Microwave Corp.* Microsemi Corp.* QuickLogic Corp.* Software (-1.8%) ANSYS, Inc.* Total Securities Sold Short (Proceeds $2,988,876) Exchange Traded Funds Sold Short (-0.5%) iShares Russell 2000 Growth Index Fund iShares Russell 2000 Index Fund Total Exchange Traded Funds Sold Short (Proceeds $309,019) Total Securities & Exchange Traded Funds Sold Short (Proceeds $3,297,895) Total Securities & Exchange Traded Funds Sold Short (-5.6%) ) Total Investments (Cost $51,693,189) (100.0%) Other Assets in Excess of Liabilities (5.6%) Net Assets (100.0%) $ * Non-income producing security. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor’s Financial Services LLC (‘‘S&P’’). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. See accompanying notes to financial statements. 14 Annual Report 2012 Needham Small Cap Growth Fund Schedule of Investments December 31, 2012 Shares Fair Value Common Stocks (87.3%) Capital Markets (0.3%) Financial Engines, Inc.* $ Commercial Services & Supplies (1.0%) Ritchie Bros Auctioneers, Inc. Communications Equipment (15.8%) Anaren, Inc.*† Aruba Networks, Inc.*† Emulex Corp.*† ViaSat, Inc.* Computers & Peripherals (5.2%) Super Micro Computer, Inc.*† Electrical Equipment (2.4%) II-VI, Inc.* Electronic Equipment, Instruments & Components (15.7%) Electro Scientific Industries, Inc.† Mercury Systems, Inc.* Newport Corp.* TTM Technologies, Inc.*† Vishay Intertechnology, Inc.*† Energy Equipment & Services (2.6%) Gulfmark Offshore, Inc.* Halliburton Co. National Oilwell Varco, Inc. Superior Energy Services, Inc.* Health Care Equipment & Supplies (1.2%) DexCom, Inc.* Palomar Medical Technologies, Inc.* Health Care Providers & Services (2.9%) Express Scripts Holding Co.*† Health Care Technology (1.8%) Allscripts Healthcare Solutions, Inc.*† Internet Software & Services (4.0%) Brightcove, Inc.* QuinStreet, Inc.*† Soundbite Communications, Inc.* Metals & Mining (1.2%) Walter Energy, Inc. Oil, Gas & Consumable Fuels (2.2%) Hess Corp.† Professional Services (1.5%) WageWorks, Inc.* Semiconductors & Semiconductor Equipment (20.9%) Brooks Automation, Inc. Entropic Communications, Inc.* FormFactor, Inc.* MaxLinear, Inc.* MKS Instruments, Inc. Nova Measuring Instruments Ltd.* Photronics, Inc.* Supertex, Inc.* TriQuint Semiconductor, Inc.* Ultra Clean Holdings* Software (2.6%) AVG Technologies NV* Specialty Retail (4.7%) Aeropostale, Inc.*† Guess?, Inc. Textiles, Apparel & Luxury Goods (1.3%) True Religion Apparel, Inc. Total Common Stocks (Cost $58,941,734) See accompanying notes to financial statements. 15 Needham Funds Needham Small Cap Growth Fund Schedule of Investments (Continued) December 31, 2012 Shares Fair Value Short-Term Investment (11.9%) Money Market Fund (11.9%) Dreyfus Treasury Prime Cash Management 0.00% (a) (Cost $7,211,621) $ Total Investments (99.2%) (Cost $66,153,355) Total Securities Sold Short (-7.1%) (Proceeds $3,967,990) ) Other Assets in Excess of Liabilities (7.9%) Net Assets (100.0%) $ * Non-income producing security. (a) Rate shown is the seven day yield as of December 31, 2012 and is less than 0.01%. † Security position is either entirely or partially held in a segregated account as collateral for securities sold short, aggregating a total market value of $7,792,900. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor’s Financial Services LLC (‘‘S&P’’). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. See accompanying notes to financial statements. 16 Annual Report 2012 Needham Small Cap Growth Fund Schedule of Securities Sold Short December 31, 2012 Shares Fair Value Securities Sold Short (-4.5%) Airlines (-0.6%) Allegiant Travel Co.* $ Communications Equipment (-0.3%) Arris Group, Inc.* Health Care Technology (-0.1%) Medidata Solutions, Inc.* Internet Software & Services (-0.6%) SPS Commerce, Inc.* Semiconductors & Semiconductor Equipment (-2.9%) Advanced Energy Industries, Inc.* Hittite Microwave Corp.* Microsemi Corp.* Rudolph Technologies, Inc.* Total Securities Sold Short (Proceeds $2,450,138) Exchange Traded Funds Sold Short (-2.6%) iShares Russell 2000 Growth Index Fund iShares Russell 2000 Index Fund iShares Russell 2000 Value Index Fund Total Exchange Traded Funds Sold Short (Proceeds $1,517,852) Total Securities & Exchange Traded Funds Sold Short (Proceeds $3,967,990) Total Securities & Exchange Traded Funds Sold Short (-7.1%) ) Total Investments (99.2%) (Cost $66,153,355) Other Assets in Excess of Liabilities (7.9%) Net Assets (100.0%) $ * Non-income producing security. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor’s Financial Services LLC (‘‘S&P’’). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. See accompanying notes to financial statements. 17 Needham Funds Statements of Assets and Liabilities December 31, 2012 Needham Needham Needham Aggressive Small Cap Growth Fund Growth Fund Growth Fund Assets Investments, at Value (Cost $80,892,728, $51,693,189, $66,153,355) $ $ $ Receivables: Deposit with Broker for Securities Sold Short Dividends and Interest — — Fund Shares Sold Investment Securities Sold Prepaid Expenses Total Assets Liabilities Securities Sold Short, at Value (Proceeds $6,822,850, $3,297,895, $3,967,990) Payables: Investment Securities Purchased Fund Shares Redeemed Due to Adviser Capital Gains Distribution Payable — — Distribution Fees Administration and Accounting Fees Transfer Agent Fees Directors’ Fees Accrued Expenses and Other Liabilities Total Liabilities Net Assets $ $ $ Shares Issued and Outstanding $0.001 Par Value (Authorized 800,000,000, 100,000,000 and 100,000,000 respectively) Net Asset Value, Offering and Redemption Price Per Share(a) $ $ $ Components of Net Assets Paid-in Capital Accumulated Net Investment Income (Loss) ) — Accumulated Net Realized Gain (Loss) from Investments, Securities Sold Short, Foreign Currency Transactions and Currency ) ) ) Net Unrealized Appreciation (Depreciation) on Investment Securities and Securities Sold Short ) Total Net Assets $ $ $ (a) Subject to certain exceptions, a 2% redemption fee is imposed upon shares redeemed within 60 days of their purchase. See Note 2 of the notes to financial statements. See accompanying notes to financial statements. 18 Annual Report 2012 Statements of Operations For the year ended December 31, 2012 Needham Needham Needham Aggressive Small Cap Growth Fund Growth Fund Growth Fund Investment Income Dividends $ $ $ Interest 3 1 3 Less: Foreign Taxes Withheld — ) ) Total Investment Income Expenses Investment Advisory Fees Distribution Fees Administration and Accounting Fees Audit Fees Chief Compliance Officer Fees Custodian Fees Directors’ Fees Dividend Expense(1) Filing Fees Interest Expense(1) Legal Fees Printing Fees Transfer Agent Fees Other Expenses Total Expenses Net Investment Loss ) ) ) Net Realized/Unrealized Gain (Loss) from Investments, Securities Sold Short, Foreign Currency Transactions and Currency Net Realized Gain (Loss) from Investments ) Net Realized Gain (Loss) from Securities Sold Short ) Net Realized Gain from Foreign Currency Transactions — 5 Net Realized Gain (Loss) from Currency — 7 ) Change in Unrealized Appreciation on Investments and Securities Sold Short Net Realized/Unrealized Gain from Investments, Securities Sold Short, Foreign Currency Transactions and Currency Change in Net Assets Resulting from Operations $ $ $ Expense related to securities sold short. See accompanying notes to financial statements. 19 Needham Funds Statements of Changes in Net Assets Needham Aggressive Needham Small Cap Needham Growth Fund Growth Fund Growth Fund Year Ended Year Ended Year Ended Year Ended Year Ended Year Ended December 31, December 31, December 31, December 31, December 31, December 31, Change in Net Assets Operations: Net Investment Loss $ ) $ ) $ ) $ ) $ ) $ ) Net Realized Gain (Loss) from Investments, Securities Sold Short, Foreign Currency Transactions, and Currency ) Change in Unrealized Appreciation (Depreciation) on Investments and Securities Sold Short ) ) ) Change in Net Assets Resulting from Operations ) ) ) Distributions to Shareholders from: Capital Gains ) — ) Return of Capital — ) Total Distributions to Shareholders ) — ) Capital Transactions: Shares Issued Shares Issued in Reinvestment of Distribution — Shares Redeemed ) Redemption Fees Change in Net Assets from Capital Transactions ) Change in Net Assets ) Net Assets Beginning of Period End of Period $ Accumulated Net
